DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see AFCP 2.0 program request, filed 10/29/2021, with respect to rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn in light of the newly filed amendments.

Reasons for Allowance
Claims 1-2, 4-9 and 11-20 are allowed.
Claims 3 and 10 are canceled.
The following is an examiner’s statement of reasons for allowance: The closes prior arts of record are Ryer et al (US20130108239) in view of Kritt et al. (US20130322687).  They discloses the limitations of claim 1. However, Ryer in view of Kritt nor any other prior art of record, do not explicitly disclose generate metadata associated with the one or more objects within the image data, prioritize the metadata associated with the one or more objects based on a level of confidence of the metadata indicating a probability that an attribute of the metadata is recognized accurately for each of the one or more objects, tag the metadata to the one or more objects within the image data, and generate a media clip that is a portion of the media data based on at least one of the metadata tagged to the one or more objects or the prioritization of the metadata, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483